The offense is rape; the punishment, death.
The testimony of the State was amply sufficient to support the conclusion of the jury that appellant, who is a negro, raped Mrs. Clara Reed, a white woman. In his confession appellant admitted his guilt. Testifying upon the trial, he asserted that he had been mistreated by the officers prior to signing the confession. The officers denied that appellant had been in any manner mistreated by them, and declared that his confession had been voluntarily made.
No bills of exception have been brought forward.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 126